                 Case 3:20-cv-05761-BHS Document 4 Filed 08/03/20 Page 1 of 5



1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    HEIDI S PETERSON,
                                                          Case No. C20-5761 BHS
7                             Plaintiff,
            v.                                            ORDER TO SHOW CAUSE OR
8                                                         FILE AMENDED COMPLAINT
     JAY INSLEE,
9
                              Defendants.
10

11          This matter is before the Court on plaintiff’s application for in forma pauperis

12   status in this matter (Dkt. 1) and filing of a proposed complaint (Dkt. 1-1) and proposed

13   application for court-appointed counsel (Dkt. 1-2). Plaintiff is proceeding in this matter

14   pro se. Considering deficiencies in the complaint discussed below, however, the

15   undersigned will not grant IFP or direct service of the complaint at this time. On or

16   before September 2, 2020, plaintiff must either show cause why this cause of action

17   should not be dismissed or file an amended complaint.

18                                          DISCUSSION

19          The Court must dismiss the complaint of a person who requests to proceed in

20   forma pauperis “at any time if the [C]ourt determines” that the action: (a) “is frivolous or

21   malicious”; (b) “fails to state a claim on which relief may be granted”’ or (c) “seeks

22   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

23

24

25
     ORDER TO SHOW CAUSE OR FILE AMENDED
     COMPLAINT - 1
               Case 3:20-cv-05761-BHS Document 4 Filed 08/03/20 Page 2 of 5



1    1915(e)(2); 28 U.S.C. § 1915A(a), (b). A complaint is frivolous when it has no arguable

2    basis in law or fact. Franklin v. Murphy, 745 F.3d 1221, 1228 (9th Cir. 1984).

3           Before the Court may dismiss the complaint as frivolous or for failure to state a

4    claim, though, it “must provide the pro se litigant with notice of the deficiencies of his or

5    her complaint and an opportunity to amend the complaint prior to dismissal.” McGuckin

6    v. Smith, 974 F.2d 1050, 1055 (9th Cir. 1992); see also Sparling v. Hoffman Constr.,

7    Co., Inc., 864 F.2d 635, 638 (9th Cir. 1988); Noll v. Carlson, 809 F.2d 1446, 1449 (9th

8    Cir. 1987). On the other hand, leave to amend need not be granted “where the

9    amendment would be futile or where the amended complaint would be subject to

10   dismissal.” Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991).

11          A plaintiff must allege that he suffered a specific injury as a result of the conduct

12   of a particular defendant, and he must allege an affirmative link between the injury and

13   the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).

14   Sweeping conclusory allegations against an official are insufficient to state a claim for

15   relief. Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988).

16          Additionally, Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires a

17   complaint to include a short and plain statement of the claim showing that the pleader is

18   entitled to relief, in order to give the defendant fair notice of what the claim is and the

19   grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554 (2007)

20   (citing Conley v. Gibson, 355 U.S. 41 (1957)). The complaint must include more than

21   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of

22   a cause of action.” Twombly, 550 U.S. at 555-557.

23

24

25
     ORDER TO SHOW CAUSE OR FILE AMENDED
     COMPLAINT - 2
               Case 3:20-cv-05761-BHS Document 4 Filed 08/03/20 Page 3 of 5



1           To state a claim under 42 U.S.C. § 1983, a complaint must allege: (1) the

2    conduct complained of was committed by a person acting under color of state law, and

3    (2) the conduct deprived a person of a right, privilege, or immunity secured by the

4    Constitution or laws of the United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981).

5    Section 1983 is the appropriate avenue to remedy an alleged wrong only if both of these

6    elements are present. Haygood v. Younger, 769 F.2d 1350, 1354 (9th Cir. 1985).

7           Plaintiff sues Governor Jay Inslee and the State of Washington under Section

8    1983, but the alleged violations of her rights are disjointed and difficult to comprehend.

9    Plaintiff alleges that the state has committed “genocide against [her] family based on

10   [f]raud,” as well as against unspecified individuals in Yemen. Dkt. 1-1, at 5-6. Plaintiff

11   connects air-bombing in Yemen to her personal claims without explanation beyond the

12   assertion that she represents Yemeni people. Id. at 6, 8. Plaintiff alleges that

13   Washington State social workers, including one Mary Bateman, lied about plaintiff’s

14   family as part of a scheme to terminate plaintiff’s parental rights to her child. Id. at 7.

15          Plaintiff’s further allegations do not specify actions by individual defendants;

16   rather, “they” stole and abused her child, injured her child’s hand, misled plaintiff so as

17   to “bankrupt” her, and insulted her mental well-being. Id. at 8. Plaintiff appears to allege

18   these events took place adjacent to custody proceedings in Florida. Id. at 7. Plaintiff

19   seeks the return of her child, injunctive relief on “courts” (against slander and transfers

20   of child custody), and financial compensation. Id. at 9.

21          The proposed complaint fails to state a claim on which relief can be granted.

22   First, conclusory allegations of genocide do not clearly invoke conduct violating a

23   federal right under the scope of 42 U.S.C. § 1983 or within the jurisdiction of this court.

24

25
     ORDER TO SHOW CAUSE OR FILE AMENDED
     COMPLAINT - 3
               Case 3:20-cv-05761-BHS Document 4 Filed 08/03/20 Page 4 of 5



1           Second, the State of Washington has sovereign immunity from federal suit under

2    42 U.S.C. § 1983; only “persons,” not states and state agencies, may be sued as

3    defendants under the statute. Will v. Michigan Dept. of State Police, 491 U.S. 58, 71

4    (1989). Plaintiff identifies no conduct attributable to the only other named defendant,

5    Governor Inslee. Allegations that unspecified officials in the state harmed her cannot

6    sustain an action against the Governor. See Rizzo v. Goode, 423 U.S. 362, 377 (1976).

7           Furthermore, plaintiff appears to seek relief from legal error in Florida state court

8    proceedings, which this court is prohibited from reviewing under the Rooker-Feldman

9    doctrine. Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004); see Rooker v.

10   Fidelity Trust Co., 263 U.S. 413, 415-16 (1923); District of Columbia Court of Appeals v.

11   Feldman, 460 U.S. 462, 476-82 (1983). To the extent that plaintiff seeks the return of

12   her child to her custody, this court lacks jurisdiction over all matters relating to the status

13   of parent and child, under the domestic relations exception to federal jurisdiction.

14   Thompson v. Thompson, 798 F.2d 1547, 1558 (9th Cir. 1986).

15                                          CONCLUSION

16          Due to these deficiencies, plaintiff’s motion for IFP is denied and the complaint

17   shall not be served. Plaintiff’s motion for court-appointed counsel is denied as

18   premature. If plaintiff wishes to pursue the lawsuit, plaintiff must show cause why the

19   Court should not dismiss the plaintiff’s cause of action, or plaintiff may file an amended

20   complaint to cure the deficiencies noted above, on or before September 2, 2020. An

21   amended complaint will be screened to determine whether it states a claim for relief

22   cognizable under 42 U.S.C. § 1983. If the amended complaint is not timely filed or fails

23

24

25
     ORDER TO SHOW CAUSE OR FILE AMENDED
     COMPLAINT - 4
               Case 3:20-cv-05761-BHS Document 4 Filed 08/03/20 Page 5 of 5



1    to adequately address the issues raised herein, the undersigned will recommend

2    dismissal of this action for failure to state a claim under 28 U.S.C. § 1915.

3           An amended complaint must consist of short, plain statements telling the Court:

4    (1) the constitutional right she believes was violated; (2) the name of the individual

5    person (defendant) who violated the right; (3) exactly what that individual did or failed to

6    do; (4) how the action or inaction of that individual person is connected to the violation

7    of plaintiff’s constitutional rights; and (5) what specific injury plaintiff suffered because of

8    that person’s conduct. See Rizzo v. Goode, 423 U.S. 362, 371–72 (1976). Plaintiff must

9    repeat this process for each person he names as a defendant, including any “John Doe”

10   (or “Jane Doe”) defendants. The amended complaint must be legibly rewritten or

11   retyped in its entirety and contain the same case number. Any cause of action alleged in

12   the original complaint that is not alleged in the amended complaint is waived. Forsyth v.

13   Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997), overruled in part on other grounds,

14   Lacey v. Maricopa Cnty., 693 F.3d 896 (9th Cir. 2012).

15          The Clerk is directed to send Plaintiff the appropriate forms for filing a 42

16   U.S.C. § 1983 civil rights complaint and for service, a copy of this Order and the

17   Pro Se Information Sheet.

18

19          Dated this 3rd day of August, 2020.

20

21

22                                                       A
                                                         Theresa L. Fricke
23                                                       United States Magistrate Judge

24

25
     ORDER TO SHOW CAUSE OR FILE AMENDED
     COMPLAINT - 5
